Citation Nr: 0820268	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-19 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for supraventricular 
arrhythmia (SA).

2.  Whether new and material evidence has been received to 
reopen a service connection claim for hypertension.

3.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Navy from January 
1961 to July 1961 and served in the U.S. Air Force from June 
1966 to July 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a 
rating decision of August 2005 by the Department of Veterans 
Affairs (VA) Cleveland, Ohio Regional Office (RO) Special 
Processing Unit.  Prior decisions issued by the RO originated 
from the St. Petersburg, Florida RO.  The veteran disagreed 
with this decision and perfected a timely appeal in May 2006.  

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the veteran's 
diagnosed SA is related to service.  

2.  By rating decision dated in July 2003 the RO denied the 
veteran's request to reopen the claim of entitlement to 
service connection hypertension on the basis that no new and 
material evidence had been submitted since the last prior 
denial.  

3.  The additional evidence presented since the July 2003 
final decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for 
hypertension and raises a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The veteran's SA was not incurred in or aggravated by 
service nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).

2.  The RO's July 2003 decision denying the veteran's request 
to reopen the claim of entitlement to service connection 
hypertension on the basis that no new and material evidence 
had been submitted, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d) 20.302, 20.1103 
(2007).

3.  New and material evidence has been presented to reopen 
the service connection claim for hypertension.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims to suffer from SA that was incurred in 
service.  Service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That 
an injury incurred in service alone is not enough.  There 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

If a chronic disease, such as cardiovascular disease, is 
manifest to a compensable degree within one year after 
separation from service, the disease may be presumed to have 
been incurred in service.  38 U.S.C.A. §§  1101, 1112, 1113, 
1137; 38 C.F.R. § 3.307, 3.309.

In order to establish direct service connection, three 
elements must be satisfied.  There must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See 38 C.F.R. § 3.303 (2006); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Supraventricular Arrhythmia

The veteran contends that his currently diagnosed SA 
condition was incurred during service, as evidenced by the 
provisional diagnosis of arrhythmia as recorded on 
March 1982 in the service medical records.  

At the outset, the Board finds that presumptive service 
connection under 38 C.F.R. §§ 3.307, 3.309 for the chronic 
disease of cardiovascular disease is not warranted as the 
veteran's currently diagnosed disorder was not manifested to 
a degree of 10 percent or more within one year of separation 
from service.  

In regard to direct service connection, the Board finds that 
the veteran has met the first criteria of service connection, 
at least with respect to there being a current disability of 
SA as diagnosed by a VA examiner in August 2002 and March 
2005.  A veteran can prove the existence of a current 
disability by presenting competent medical evidence.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  Both VA 
examination reports serve as competent medical evidence by 
disclosing a diagnosis of SA.  

Despite the evidence suggesting a current diagnosis of SA, 
the Board finds no evidence indicating the second criteria 
for service connection, evidence of a diagnosis while in 
service, has been met.  The Board notes that upon examination 
by a U.S. Air Force physician the veteran received a 
provisional diagnosis of arrhythmia after complaining of a 
"chest flutter" in March 1982 and was instructed to undergo 
an evaluation using a Holter monitoring system.  Holter 
monitor testing from March 1982 was essentially normal, as it 
showed only rare premature atrial contractions and premature 
ventricular contractions.  The U.S. Air Force clinician 
prepared the following statement for the March 1982 Holter 
monitor report: "Technically good reading.  No baseline 
artifact [sp] noted.  Rare isolated PAC & PVC noted.  
Otherwise benign recording [sp] except for short P.R. 
interval of approx. .08 - .10 sec."  The Board notes the 
service medical records do not contain an outright definitive 
diagnosis for SA.  

The Board notes that the service medical records do not 
contain any subsequent disclosures after March 1982 
indicating the veteran seeking treatment for a heart 
condition.  Furthermore, the March 1987 medical examination 
conducted in connection with separation from service 
discloses the heart to be in the normal range.  The second 
criteria for service connection has not been met.  

The Board finds also finds that the third criteria for 
service connection has not been met.  The veteran underwent 
VA examinations for his heart in August 2002 and March 2005.  
The VA examiner diagnosed a SA condition in August 2002 while 
noting the veteran had "a rare PAC (premature atrial 
contraction), shortened PR (pulmonic regurgitation) interval, 
otherwise totally normal EKG" and included the following 
statement regarding the SA: "insignificant at this time, 
untreated, and asymptomatic."  Regarding the overall 
examination, the VA examiner stated: 
"the exam appears to be stable from the heart prospective."  
No opinion attributing the SA condition to service was 
included in the report.  

The March 2005 examination was conducted for the purpose of 
compensation and benefits in connection with the SA service 
connection claim.  The VA examiner diagnosed a SA condition 
but did not provide an opinion showing a nexus between the 
claimed in-service disease or injury and the current 
disability.  Rather, the VA examiner stated: "no arrhythmia 
exists in the SMRs during veteran's military services."  The 
Board finds that the VA examiner's statements do not 
contradict the provisional arrhythmia diagnosis discussed 
above but addressed the lack of a definitive diagnosis.  The 
Board finds the VA examiner's assessment to be definitive and 
probative because the VA examiner thoroughly examined the 
case file, provided a physical examination, and conducted an 
EKG reading in March 2005.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  

The Board acknowledges the statements submitted along with 
the May 2006 Appeal to Board of Veterans' Appeals (Form 9) 
commenting on the statements made in the March 2005 VA 
examination and the March 1982 Holter monitor report.  The 
Board, however, does not afford such statements much weight 
as the veteran is attempting to interpret the reports 
relating to his current condition to that which existed in 
service.  Specifically, the veteran has asserted that the 
premature atrial contraction (PACs) and shortened pulmonic 
regurgitation interval observed in service remains observed 
today and is related to the currently diagnosed SA.  However, 
there is no medical evidence suggesting this, and the veteran 
is not competent to make such an opinion.  Indeed, as the 
veteran is not a health professional, such statements 
providing a medical opinion, a diagnosis, or the etiology of 
the condition is not considered probative by the Board.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence of record is 
against a finding that the veteran's SA condition is 
attributed to service.  When the preponderance of the 
evidence is against a claim, it must be denied.  The Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine in adjudicating the claim for service connection.  
However, as the preponderance of the evidence weighs against 
the claim, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).

Hypertension

The veteran seeks service connection for hypertension.  
Service connection was previously considered and denied 
initially in a March 1988 RO decision and denied again in 
July 2003 by the RO.  The veteran did not appeal the July 
2003 decision and as such, became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103.  

The veteran requested that his claim be reopened in December 
2004.  The Board notes that a claim will be reopened if new 
and material evidence is submitted.  38 U.S.C.A. §5108; 38 
C.F.R. § 3.156(a).  If the Board determines that the evidence 
is new and material, the case is reopened and evaluated in 
light of all of the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  In making this 
determination, the Board must look at all of the evidence 
submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
July 2003 decision that was the last final adjudication that 
disallowed the veteran's claim.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
notice letter provided to the veteran in January 2005 
included the criteria for reopening a previously denied 
claim, along with a definition of new and material evidence, 
information concerning why the claim was previously denied, 
and instructions to the veteran to ensure the submitted 
evidence must attribute the condition to service since no 
diagnosis was made during service.  Consequently, the Board 
finds that adequate notice has been provided.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence 
is new, but not material, the inquiry ends and the claim 
cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

The RO's July 2003 RO decision denied the veteran's request 
to reopen his claim for service connection for hypertension 
on the basis that no new an material evidence was submitted; 
specifically, that no evidence relevant to hypertension had 
been submitted or received.

The relevant evidence regarding hypertension that has been 
submitted since the July 2003 RO decision includes the 
following: a July 2002 examination report from Dr. M. L. P, 
M.D., a December 2004 medical opinion from Dr. M. L. P, M.D., 
personal statements from the veteran, an excerpt from a U.S. 
Department of Health and Human Services manual discussing 
hypertension, and a March 2005 VA examination report.  The 
evidence now of records reveals that the veteran suffers from 
hypertension.  

Presuming that the evidence submitted since the July 2003 
final RO decision is credible for the limited purpose of 
ascertaining its materiality, this evidence shows that the 
veteran currently suffers from which may be related to what 
has been identified as "prehypertension" by a private 
physician.  Accordingly, the Board finds that the claim for 
service connection for hypertension is reopened.

Inasmuch as the claim has been reopened, the Board must 
consider the merits of the
claim.  The next step for the Board in this case is to assess 
the new and material evidence in the context of the other 
evidence of record and make new factual determinations.  On 
review, the Board finds that additional development is 
needed.  Accordingly, a thorough discussion of the 
application of the duties to notify and assist will be 
included in a subsequent decision (if the claim remains 
denied following remand).
Duty to Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letter January 2005, the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
service connection claim for SA.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  He was, in 
essence, told to submit all relevant evidence he had in his 
possession.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

With respect to the Dingess requirements, in light of the 
Board's denial of the veteran's claim, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
has been provided a VA medical examination.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA. 


ORDER

Service connection for supraventricular arrhythmia is denied.

New and material evidence having been received, the claim for 
service connection for hypertension is reopened; to this 
extent, the appeal is granted.  


REMAND

The evidence is inadequate to adjudicate the service 
connection claim for hypertension.  At this time the Board is 
unable to adjudicate the appeal.  Additional evidentiary 
development must be conducted before the Board can consider 
the issue on the merits.  

While the evidence is sufficient for reopening the claim, 
such evidence is otherwise in conflict with other negative 
evidence of record.  In view of the conflicting medical 
evidence, the case remains insufficiently developed in regard 
to whether the veteran's current hypertension is related to 
service.  Of particular interest is the December 2004 private 
medical opinion of Dr. M. P., M.D., for which it appears the 
VA examiner did not consider when preparing the March 2005 
examination report.  The Board notes that Dr. P's December 
2004 opinion utilized information from the service medical 
records, specifically blood pressure readings, while also 
discussing the matter of "prehypertension".  While the VA 
examiner states that the entire case file was reviewed, the 
March 2005 examination report does not address the matter of 
"prehypertension" yet it includes the following statement:  
"The veteran's hypertension was not caused by military 
duty."  The Board finds that based on this omission, further 
evidentiary development is required before the Board may 
decide the veteran's claim of entitlement to service 
connection for hypertension.  The Board finds that under the 
circumstances, an examination is necessary for the purpose of 
fully and fairly evaluating the veteran's claim.  38 U.S.C.A. 
§ 5103(A)(d).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo an 
examination to determine the nature, extent, and 
etiology of any currently diagnosed hypertension.  
The claims folder must be made available to and 
reviewed by the examiner.  Any and all indicated 
evaluations, studies and tests deemed necessary by 
the examiner should be accomplished.  The examiner 
is requested to review all pertinent records 
associated with the claims file, especially private 
medical opinions, and following this review and the 
examination render an opinion as to the following:

a) Whether or not the veteran continues to 
currently suffer from  diagnosed hypertension 
condition; and

b) If there is a currently diagnosed hypertension 
condition, the examiner is requested to provide an 
opinion as to whether it is at least likely as not 
(i.e., is there a 50 percent or greater likelihood) 
that the current hypertension condition is causally 
or etiologically related to service when taking 
into account the December 2004 opinion expressed by 
Dr. P with respect to blood pressure readings from 
service and the "prehypertension" condition.  

A rationale for all opinions expressed must be 
provided in the examination report.

2.  Thereafter, the RO should readjudicate 
the veteran's
claim.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


